DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the lighting device includes a sensor configured to receive the identification information wirelessly via a beacon signal.” It is unclear if the “sensor” in claim 10 is the same, or distinct, “sensor” in claim 1. If it is the same sensor, claim 10 is a duplicate of claim 2.

Duplicate Claims
Applicant is advised that should claim 2 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Houri (hereinafter, “Houri”), US 8,670,381 in view of Kazanchian (hereinafter, “Kazanchian”), US 2016/0056971 and in further view of Azimi et al. (hereinafter, “Azimi”), US 2006/0019645. 
As per claim 1: Houri discloses: A (one or more WiFi beacons 12 (“device”) are arranged relative to a defined area 10 such that any wireless computing device 14 (“physical asset”) in the defined area is detectable [Houri, col. 2, lines 55-62; Fig. 1]; identification information about the wireless computing device is detected in any manner known to those skilled in the art between the wireless computing device and wireless computing device [Houri, col. 3, lines 19-28; col. 4, lines 32-41]); and a processor configured to send the identification information received from the asset tag and location information of the (the WiFi beacon generates information about the detection of the wireless transmissions from the wireless computing device and provides the generated information to a processor 18 (this processor is the “control device”) [Houri, col. 3, lines 19-38; Fig. 2]; the processor 18 applies a location-determining algorithm using as input the location of the WiFi beacon that provided the generated information [Houri, col. 3, lines 39-42]) , .
lighting device” with a “light source configured to emit a light”. However, Kazanchian discloses a wireless lighting system, wherein the lights (“lighting device”) can act as local beacon receivers for receiving asset tracking tags (“asset tags”) [Kazanchian, ¶¶0037, 0041].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the WiFi beacons in Houri as lights in a lighting system, such as the system described in Kazanchian. This would have enabled the WiFi beacons to serve multiple purposes for lighting and tracking wireless devices in predefined areas.
Houri and Kazanchian do not disclose: wherein the processor is further configured to receive a usage control message from the control device and transmit the usage control message and wherein the usage control message controls whether the physical asset is used at a location indicated by the location information. However, Houri does suggest detecting whether a wireless computing device in a defined area is authorized or unauthorized, and an alarm can be raised by the processor in any form [Houri, col. 5, line 65 – col. 6, line 8; col. 6, lines 44-47). Azimi discloses disabling particular features, or forcible powering down, of an unauthorized wireless device detected within a restricted area [Azimi, ¶0019]. A rule (“usage control message”) from a rules database (“control device”, or implemented separately with the processor 18 in Houri) is transmitted to an unauthorized wireless device to be forcibly powered down [Azimi, ¶¶0054-0055; Fig. 6].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an active response to the detection 

As per claim 2: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. Furthermore, Houri discloses: wherein the sensor is configured to wirelessly receive a beacon signal that includes the identification information (detecting wireless transmissions of the wireless computing devices by the one or more WiFi beacons [Houri, col. 3, lines 19-28]).

As per claim 3: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. The same motivation for incorporating Azimi in claim 1 is also applicable for claim 3. Therefore, Houri in view of Kazanchian and Azimi disclose: wherein the processor is configured to send the usage control message to the physical asset (transmitting a rule to the unauthorized wireless device (in the case of Houri, this is the wireless computing device) [Azimi, ¶0054]).

As per claim 4: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. The same motivation for incorporating Kazanchian in claim 1 is also applicable for claim 4. Therefore, Houri in view of Kazanchian and Azimi disclose: wherein the processor is configured to send the usage control message to a power receptacle located at a location indicated by the location information and wherein the usage control message controls availability of power at the power receptacle (adjusting the power level with an encoded signal so the receiving light knowns the transmitting light’s power level [Kazanchian, ¶0028]).

As per claim 5: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. The same motivation for incorporating Azimi in claim 1 is also applicable for claim 3. Therefore, Houri in view of Kazanchian and Azimi disclose: wherein usage control message includes a command to enable or disable the physical asset (rules include powering down devices, allowing devices in silent mode, time restrictions, no rules (e.g. allowing device full usage), etc. [Azimi, ¶¶0026-0035; Figs. 2A & 2B]).

As per claim 6: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. Furthermore, Houri discloses: wherein the processor is configured to send the identification information and the location information of the lighting device via a transceiver of the lighting device configured to wirelessly transmit the identification information and the location information of the lighting device (detecting wireless transmissions of the wireless computing devices by the one or more WiFi beacons [Houri, col. 3, lines 19-28]).

As per claim 8: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. Furthermore, Houri discloses: wherein the location information of the lighting device includes a label of an area (WiFi beacons are arranged within and/or around defined area 10 [Houri, col. 3, lines 1-13]).

As per claim 10: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. Furthermore, Houri discloses: wherein the lighting device includes a sensor configured to receive the identification information wirelessly via a beacon signal (detecting wireless transmissions of the wireless computing devices by the one or more WiFi beacons [Houri, col. 3, lines 19-28]).

As per claims 11 and 12: Claims 11 and 12 are different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claims 11 and 12 are directed to a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device in claim 1. Thus, the response provided above for claim 1 is equally applicable to claims 11 and 12.

As per claim 13: Claim 13 incorporates all limitations of claim 11 and is a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 11 are equally applicable to claim 13 and rejected for the same reasons.

As per claim 15: Claim 15 incorporates all limitations of claim 11 and is a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device of claim 8. Therefore, the arguments set forth above with respect to claims 8 and 11 are equally applicable to claim 15 and rejected for the same reasons.

As per claims 16 and 18: Claims 16 and 18 are different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claims 16 and 18 are directed to a system 

As per claim 17: Claim 17 incorporates all limitations of claim 16 and a system comprising a lighting device corresponding to the lighting device in claim 2. Therefore, the arguments set forth above with respect to claims 2 and 16 are equally applicable to claim 17 and rejected for the same reasons.

As per claim 19: Claim 19 incorporates all limitations of claim 16 and a system comprising a lighting device corresponding to the lighting device in claim 4. Therefore, the arguments set forth above with respect to claims 4 and 16 are equally applicable to claim 19 and rejected for the same reasons.

Claims 7, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Houri in view of Kazanchian in further view of Azimi and in further view of  McGregor et al. (hereinafter, “McGregor”), US 2013/0225197. 
As per claim 7: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. Houri, Kazanchian, and Azimi do not disclose the limitations of claim 7. However, McGregor discloses analogous art of using low-power, low-cost location beacons for indoor positioning [McGregor, ¶0020]. McGregor discloses: wherein the location information of the lighting device is stored in the lighting device (a location beacon is configured with position information associated with its respective location within a structure, wherein the position 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to store the location information of the WiFi beacons in Houri, such that this information can be provided on-demand to different processors than simply to processor 18 in Houri.

As per claim 9: Houri in view of Kazanchian and Azimi disclose all limitations of claim 1. The same reasons for incorporating McGregor in claim 7 is also applicable for claim 9. Therefore, Houri in view of Kazanchian, Azimi, and McGregor disclose: wherein the location information of the lighting device includes location coordinates (position coordinates, such as longitude and latitude [McGregor, ¶0023]).

As per claim 14: Claim 14 incorporates all limitations of claim 11 and is a non-transitory computer-readable medium containing instructions corresponding to the functions of the lighting device of claim 7. Therefore, the arguments set forth above with respect to claims 7 and 11 are equally applicable to claim 14 and rejected for the same reasons.

As per claim 20: Claim 19 incorporates all limitations of claim 16 and a system comprising a lighting device corresponding to the lighting device in claim 7. Therefore, the arguments set forth above with respect to claims 7 and 16 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0304278: Discloses tracking the location of an asset within a space using an asset tag that is responsive to, or emits signals, received by nodes (“beacons”) coupled to an asset tracking system.
US 2018/0349651: Discloses using fixed electronic beacons to assist in tracking the location of an electronic device within an indoor store. The electronic device may provide an alert and/or be disabled if it moves outside the boundaries of the indoor store.
US 2018/0196972: Discloses a tag associated with an asset, wherein the tag incorporates a motion sensor to monitor the movements of the asset. The tag operates in conjunction of a wireless network of beacons acting as light sources.
US 2017/0228566: Discloses a wireless asset location tracking system that includes one or more beacon tags and one or more micro-zone transmitters disposed at designated locations. The micro-zone transmitters provide a signal of its ID and location to one of the beacon tags for determining its location.
US 2016/0012196: Discloses a system for tracking physical assets within an enclosed facility. Low energy beacons arranged in an array assist in determining the physical location of assets within the facility.
US 2015/0381658: Discloses a tracking station that is capable of determining if a mobile device is within a specific zone. A management system sends settings indicating security policies to the tracking station, which forwards said settings to the mobile devices.
US 2015/0050922: Discloses installing a security application, by an entry point security system, to a mobile device as it enters into an enterprise. The security application tracks the location of the mobile and enforces a policy for allowing/restricting certain mobile functions based on the device’s location within the enterprise.
US 2008/0065908: Discloses a server with a security controller that provides a secure zone and security information of restricted peripherals within said secure zone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-24-2021